Title: James Madison to Nicholas P. Trist, 5 April 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 April 5. 1828
                            
                        
                        
                        I have recd. your two letters of Mar. 30. and Apl. 1. the letter inclosing a copy of the contract with Mr. Long;
                            to which I must ask the favor of you to add a copy of the power of attorney to Mr. Gilmer to enter into such engagements.
                            I ought to have done this in the first instance. I feel the greater regret in imposing the trouble, now that I learn the
                            new calls on your time in which it will find you.
                        I wish you every success in the Editorial functions in which you are joining. I have already mentioned to
                            Genl. Cocke what you suggest on the subject of Lewis Randolph, with a request that he will do the same as opportunities
                            offer, to other Visitors. I take due notice also of your allusion to—1787. I have but a moment to add our affecte.
                            salutations to you all. 
                        
                            
                                James Madison
                            
                        
                    Ecce iterum you will exclaim. When you have before you the papers referred to in my letter of this date,
                            please to extract for me the passage in the contract with Mr Bonnycastle, which describes what
                            is to be taught by the Professor of Nat: Philosophy &c. Affectionately                         
                            
                            J. M.
                        